Citation Nr: 0613758	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  05-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 until April 
1954.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2006, the 
undersigned Veterans Law Judge held a video conference 
hearing regarding the issues on appeal.  

REMAND

The veteran has not undergone a compensation examination, and 
the Board finds that a VA examination is necessary to make a 
decision on the claim.  Also, it appears that there are 
additional VA records that should be associated with the 
folder.  

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:

1.  The RO should obtain all records of VA 
treatment at the New Orleans, Louisiana VAMC since 
June 2004.  All records obtained should be 
associated with the claims folder.  
      
2.  The RO should ask the veteran to provide the 
name and addresses of all medical professionals who 
treated his hearing problems and attempt to obtain 
any identified records.   
      
3.  The veteran should be scheduled for a VA 
audiology examination regarding any hearing loss 
and tinnitus.  The RO should forward the veteran's 
claims file for review, and the examiner should 
clarify the nature of any ear disabilities, 
including hearing loss and tinnitus.  The examiner 
should determine whether it is at least as likely 
as not (50 percent probability or more) that any 
hearing loss and tinnitus are related to military 
service and any noise trauma that may have been 
sustained therein.  All opinions and conclusions 
expressed must be supported by a complete rationale 
in a report. 

4.  Following completion of the above, readjudicate 
the issue on appeal.  If any benefit sought on 
appeal remains denied, the RO should issue a 
Supplemental Statement of the Case and allow the 
veteran an appropriate period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



